Name: Council Regulation (EEC) No 1220/83 of 17 May 1983 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 83 Official Journal of the European Communities No L 132 / 29 COUNCIL REGULATION (EEC) No 1220/ 83 of 17 May 1983 amending Regulation (EEC) No 1117/ 78 on the common organization of the market in dried fodder whereas it is envisaged that the proposed Regulation will not enter into force on 1 July 1983 ; whereas , in order not to jeopardize the continuity of the system of aid for dehydrated potatoes , the existing arrangements should be continued for the 1983 / 84 marketing year , THE COUNCIL OF THE EUROPEAN COMMUNITIES . Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the Commission has submitted to the Council a proposal for a Regulation on the common organization of the market in potatoes , providing in particular for a system of aid for the dehydrated potatoes referred to in Article 1 of Council Regulation (EEC) No 1117 / 78 of 22 May 1978 on the common organization of the market in dried fodder ( 4 ), as last amended by Regulation (EEC ) No 1433 / 82 ( 5 ); HAS ADOPTED THIS REGULATION: Article 1 In the third paragraph of Article 17 of Regulation (EEC) No 1117 / 78 , '30 June 1983 ' is hereby replaced by '30 June 1984'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE H OJ No C 32 , 7 . 2 . 1983 , p. 22 . ( 2 ) OJ No C 96 , 11 . 4 . 1983 , p. 54 . ( 3 ) OJ No C 81 , 24 . 3 . 1983 , p. 6 . (&lt;) OJ No L 142 , 30 . 5 . 1978 , p. 1 . ( 5 ) OJ No L 162 , 12 . 4 . 1982 , p. 32 .